     Case 1:20-cv-00544 Document 17 Filed 09/16/21 Page 1 of 2 PageID #: 673



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

RICKY CLINE,

       Plaintiff,

v.                                         CIVIL ACTION NO. 1:20-00544

KILOLO KIJAKAZI,1
Acting Commissioner of Social Security,

       Defendant.


                       MEMORANDUM OPINION AND ORDER

           By Standing Order, this action was referred to United

States Magistrate Judge Omar J. Aboulhosn for submission of

findings and recommendation regarding disposition pursuant to 28

U.S.C. § 636(b)(1)(B).        Magistrate Judge Aboulhosn submitted to

the court his Proposed Findings and Recommendation (“PF&R”) on

May 3, 2021, in which he recommended that the court dismiss

plaintiff’s complaint without prejudice and remove this matter

from the court’s docket.

           In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days and three mailing days in

which to file any objections to Magistrate Judge Aboulhosn's

Proposed Findings and Recommendation.           The failure of any party

to file such objections within the time allowed constitutes a



       Kilolo Kijakazi became the Acting Commissioner of the
       1

Social Security Administration on July 9, 2021. Pursuant to Fed.
R. Civ. P. 25(d), Kijakazi was substituted for Andrew Saul as the
defendant in this action.
  Case 1:20-cv-00544 Document 17 Filed 09/16/21 Page 2 of 2 PageID #: 674



waiver of such party's right to a de novo review by this court.

Snyder v. Ridenour, 889 F.2d 1363 (4th Cir. 1989).

          Neither party filed any objections to the Magistrate

Judge's Findings and Recommendations within the required time

period.    Accordingly, the court adopts the Findings and

Recommendations of Magistrate Judge Aboulhosn as follows:

          1.     Plaintiff’s complaint is DISMISSED without

                 prejudice; and

          2.     This Clerk is directed to remove this matter from

                 the court’s docket.

          The Clerk is directed to forward a copy of this

Memorandum Opinion and Order to counsel of record and

unrepresented parties.

          IT IS SO ORDERED this 16th of September, 2021.

                                        ENTER:



                                        David A. Faber
                                        Senior United States District Judge




                                    2
